This is a claim of Wilson and Company against the- State for meat products furnished to the Chicago State Hospital at Dunning, Illinois, in June and July, 1919, amounting in all to $1,028.16. It appears that claimant had a general contract with said hospital for the furnishing of meat products, and that the items included in this claim, which are fully set out in the declaration filed in this cause, were ordered from time to time, in the usual course of business, and that the prices charged for same were the usual and customary prices for articles of that character at the time the same were furnished. It further appears that the bills for said articles were approved by the chief clerk of said hospital, but that the same were not paid for the reason that the appropriation previously made for supplies for said hospital, had lapsed, and no funds available for said payment. The Attorney General, on behalf of the State, has filed his statement in this cause, admitting that there is no defense to the claim, and consenting that the same be allowed for the full amount thereof. The Court therefore awards claimant the sum of $1,028.16.